Appellant was charged with and convicted of betting at dice at a place other than a private residence. The facts show that he threw the dice, took all bets, stood behind the table, and was "one against the many." In other words, he was the dealer; hence the game was a banking game. Bell v. State, 32 Tex. Crim. 187. He could not, therefore, be convicted for betting at his own banking game. Askey v. State, 20 Tex.Crim. App., 443. The judgment is reversed, and the cause remanded.
Reversed and Remanded.